July 23, 1996
                    [NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 96-1294

                        UNITED STATES,

                          Appellee,

                              v.

                 ALEJANDRO DE JESUS GRANADA,

                    Defendant, Appellant.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

      [Hon. Carmen Consuelo Cerezo, U.S. District Judge]                                                                   

                                         

                            Before

                    Selya, Cyr and Boudin,
                       Circuit Judges.                                                 

                                         

Irma R. Valldejuli on brief for appellant.                              
Guillermo Gil, United  States Attorney, Warren Vazquez and  Nelson                                                                              
Perez-Sosa,  Assistant United  States Attorneys,  and Jose  A. Quiles-                                                                              
Espinosa, Senior Litigation Counsel, on brief for appellee.                

                                         

                                         

          Per Curiam.  Alejandro De Jesus Granada appeals his                                

sentence on two grounds.  We affirm.

          1.  Role in the offense.  Appellant argues that the                                             

district  court erred in failing  to grant his  request for a

two-level reduction in the offense level based upon his minor

role in the offense, pursuant to U.S.S.G.    3B1.2.  The plea

agreement   entered  between  appellant  and  the  government

expressly provided that, beyond the adjustment for acceptance

of responsibility, "no further adjustments to the defendant's

base offense level  shall be  made."  It  might therefore  be

argued  that  appellant  waived   his  right  to  request  an

adjustment for his  role in  the offense, but  there is  some

difference  among  the  circuits  on when  and  whether  such

stipulations are  binding on the  district court and  we have

not resolved  this issue.   Compare United States  v. Isirov,                                                                        

996 F.2d 183, 186-87  (7th Cir. 1993), with United  States v.                                                                      

Long, 77 F.3d 1060, 1061 (8th Cir. 1996).                

          In all events, Granada was convicted of importing a

specific  shipment of  heroin.   He is  the one  who  did the

importing  and while  there is  some indication  that someone

else furnished him with the drugs, there is almost nothing to

indicate  that his role in this importation was minor.  Given

that  the burden was on Granada  to show that he was entitled

to the downward adjustment, the district court did not err in

its conclusion that the adjustment was unwarranted.

                             -2-

          2.    Departure  Pursuant  to   U.S.S.G.     5K2.0.                                                                        

Appellant contends  that the district court  erred in failing

to  depart downward under U.S.S.G.   5K2.0, on account of his

substantial  assistance  to  the government,  notwithstanding

that  the government did not move for a departure pursuant to

  5K1.1.  "It  is by now axiomatic that a  criminal defendant

cannot ground an appeal on a sentencing court's discretionary

decision not to depart below the guideline sentencing range."

United States v. Pierro, 32 F.3d 611, 619 (1st Cir. 1994).                                     

          In  his brief,  appellant does  not argue  that the

district court misunderstood  its legal authority  to depart.

The transcript  of the  sentencing hearing does  not indicate

that  the  court  suffered   from  such  a  misunderstanding.

Therefore,  this  court  lacks  jurisdiction  to  review  the

sentencing court's discretionary decision not to depart.

          3.   Pro Se Motion to  Supplement Appellate Record.                                                                        

Appellant  filed a pro se  motion with this  court seeking to                                     

supplement  the  record  by adding  a  letter  from  a prison

psychologist. In his motion, Granada suggests that the letter

calls into question  the validity  of his guilty  plea.   The

letter  was never before the district court.  Nor has Granada

raised  the issue  of  the validity  of  his guilty  plea  in

district court.   "It is a bedrock rule that when a party has

not  presented an argument to the district court, she may not

                             -3-

unveil it in the court of appeals."  United  States v. Slade,                                                                        

980 F.2d 27, 30 (1st Cir. 1992).

          Appellant's sentence is affirmed. See Loc. R. 27.1.                                                           

Appellant's pro se motion to supplement the record on  appeal                              

is denied.                     

                             -4-